       Case 1:18-cv-03349-JPO-SN Document 48 Filed 05/12/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RADHAMES A SANTOS, JR.,
                     Plaintiff,
                                                                  18-CV-3349 (JPO)
                     -v-
                                                                       ORDER
 LAMIM TRUCKING CORP. et al.,
                     Defendants.


J. PAUL OETKEN, District Judge:

       The Court has been informed that the dispute concerning attorney’s fees that occasioned

the reopening of this case (see Dkt. No. 46) has been resolved.

       Accordingly, the Clerk of Court is instructed to close this case. Closure is without

prejudice to reopening, provided the application to reopen is made within forty-five days.

Dated: May 12, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge




                                                1
